Citation Nr: 1824181	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease, currently rated at 10 percent.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to December 1990, from January 2004 to December 2004, from March 2005 to May 2009, and from July 2009 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, July 2013, and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2016 Board video conference hearing.  A transcript of that hearing has been associated with the record.

The Board notes that the issue of entitlement to an increased rating for bilateral plantar fasciitis originally came before the Board as entitlement to an increased rating for right foot plantar fasciitis.  The Board notes that in a January 2016 rating decision, service connection for left foot plantar fasciitis was granted and that both left and right were recharacterized by the RO as bilateral plantar fasciitis.  As such, the issue of entitlement to an increased rating for bilateral plantar fasciitis is properly before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Degenerative Disc Disease

The Veteran maintains that he is entitled to an increased disability rating for his degenerative disc disease and testified at the June 2016 Board hearing that his back disability has worsened since his last VA examination, which the Board notes was in September 2014.  Furthermore, the Veteran endorsed feeling intermittent radiation of pain to his leg and to his upper back.

The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of degenerative disc disease.

Bilateral Plantar Fasciitis

The Veteran maintains that he is entitled to an increased disability rating for his bilateral plantar fasciitis and testified at the June 2016 Board hearing that his left foot is in more severe pain than his right foot and that he has contemplated using a cane for relief.  The Board finds that this statement is an assertion that his condition is worsening.  As such, a remand for a new examination is required.  See, Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also, Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  The AOJ should undertake appropriate development to obtain relevant treatment records from the Veteran's chiropractor.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

3.  The AOJ should undertake appropriate development to obtain relevant treatment records from the Veteran's orthopedic doctor.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination to assess the manifestations and current severity of his degenerative disc disease of the lumbar spine.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his degenerative disc disease of the lumbar spine for increased rating purposes to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joints.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss whether the Veteran has ankylosis of the lumbar spine and, if so, whether it is favorable or unfavorable.

The examiner should identify and discuss and neurological manifestations associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of disability caused by the service-connected disability stated.

Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by the Veteran's degenerative disc disease.

5.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination to assess the manifestations and current severity of his bilateral plantar fasciitis.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his bilateral plantar fasciitis for increased rating purposes to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joints.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by the Veteran's bilateral plantar fasciitis.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




